DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
2.	Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Drawings
3.	The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “12” has been used to designate both the “outer cap member” and “annular housing portion” (see Spec. pg. 7, lines 1 and 21, respectively).  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
4.	The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

5.	Claim 2-6, 9, 10, and 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Regarding claim 2, the terms “a first set of claws” and “a second set of claws” are indefinite, because claim 1 has already defined “two sets of claws” and further already makes a comparison based on length.  As such, it is not clear if the sets in claim 2 are the same or different from the sets in claim 1, thus rendering the scope of the claim indefinite.
	Regarding claim 3, the term “the claws” is indefinite because it is not clear to which instance of “claws” it refers.  Examiner notes parent claim 1 limits “a plurality of resiliently deformable elongate claws” as well as “at least two sets of claws of different lengths”.
	Regarding claim 4, the terms “a first set of claws” and “a second set of claws” already find proper antecedent basis in claim 1.  As such, it is not clear if these are the same or different sets of claws, thus rendering the limitations indefinite.  
Regarding claim 5, the term “the claws” is indefinite because it is not clear to which instance of “claws” it refers.  Examiner notes parent claim 1 limits “a plurality of resiliently deformable elongate claws” as well as “at least two sets of claws of different lengths”.
Further regarding claim 5, the phrase “free end potions of the claws projecting externally from the outer cap structure when the claw member is in the inoperative position” is indefinite for lacking proper grammatical structure.  The claim can be amended to overcome this issue, for example stating “wherein free portions of the claws project externally…” 
Regarding claim 6, the term “each claw” is indefinite because it is not clear to which instance of “claw” it refers.  Examiner notes parent claim 1 limits “a claw member”, “a plurality of resiliently deformable elongate claws” as well as “at least two sets of claws of different lengths”.
Regarding claim 9, from which claims 10 and 12 depend, the term “each claw” is indefinite because it is not clear to which instance of “claw” each one refers.  Examiner notes parent claim 1 limits “a claw member”, “a plurality of resiliently deformable elongate claws” as well as “at least two sets of claws of different lengths”.




	Allowable Subject Matter
6.	Claims 1, 7, 8, 11, and 13-20 are allowed.

7.	Claims 2-6, 9, 10, and 12 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES N SMALLEY whose telephone number is (571)272-4547. The examiner can normally be reached M-F 11:00 am to 7:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Fristoe, Jr. can be reached on (571) 272-4926. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMES N SMALLEY/Examiner, Art Unit 3733